                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO

NORMAN HUSAR, individually and on
behalf of all others similarly situated,

               Plaintiff,                            Civil Action No. 1:21-cv-00204-MRB

vs.                                                  Hon. Michael R. Barrett

GENERAL MOTORS LLC, a Delaware
limited liability company,

               Defendant.

______________________________________________________________________________

                            JOINT MOTION TO EXTEND DEADLINES

       Plaintiff Norman Husar and Defendant General Motors LLC (“GM”) respectfully request

that this Court extend by fourteen days both the deadline for GM to respond to Plaintiff’s

Complaint (ECF No. 1), and the deadline for Plaintiff to respond to GM’s Offer to Cure Pursuant

to Ohio Revised Code § 1345.092 (ECF No. 8). In support of this Motion, the parties state as

follows:

       1.      Plaintiff filed a Complaint on March 25, 2021. After receiving a stipulated

extension on April 9, GM’s response to the Complaint is currently due on May 7, 2021.

       2.      Due to conflicts on GM’s counsel’s calendar, and GM’s continued factual

investigation in this matter, GM requires an additional fourteen days, until May 21, 2021, to

finalize its responsive pleading. Plaintiff does not oppose the relief requested.

       3.      On April 22, 2021, GM filed and served an Offer to Cure Pursuant to Ohio Revised

Code § 1345.092. In accordance with Ohio Revised Code § 1345.092(B), Plaintiff’s response to

the Offer is currently due on May 22, 2021.




                                                 1
       4.      Plaintiff requires an additional fourteen days, until June 5, 2021, to consider and

respond to the Offer. GM does not oppose the relief requested.

       5.      A proposed Order granting the relief is attached as Exhibit A.

       Respectfully submitted,


/s/ Marc E. Dann (email permission 4/27)            /s/ Kyle M. Asher
Marc E. Dann (0039425)                              Kyle M. Asher (0098459)
DANN LAW                                            Dykema Gossett, PLLC
P.O. Box 6031040                                    Capitol View Bldg.
Cleveland, Ohio 44103                               201 Townsend St., Ste. 900
(216) 373-0539                                      Lansing, MI 48933
notices@dannlaw.com                                 (517) 374-9151
                                                    kasher@dykema.com
Attorney for Plaintiff
                                                    Attorney for General Motors LLC




                                                2
                                   CERTIFICATE OF SERVICE

            I hereby certify that on April 27, 2021, I caused the foregoing document to be filed with

  the Clerk of the Court with a copy being served on all counsel of record by the court CM/ECF

  electronic filing system.


                                               By: /s/ Kyle M. Asher
                                                   Kyle M. Asher (0098459)
106069.001335 4814-6712-7271.1
